Case 19-67248-lrc      Doc 41    Filed 08/24/20 Entered 08/24/20 16:56:14          Desc Main
                                 Document      Page 1 of 3




  IT IS ORDERED as set forth below:




  Date: August 24, 2020
                                                        _____________________________________
                                                                   Lisa Ritchey Craig
                                                              U.S. Bankruptcy Court Judge


 _______________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE                                        :      CHAPTER 13
                                              :
 FELICIA LAVERNE JAMES,                       :      CASE NO. 19-67248-LRC
                                              :
      Debtor.                                 :
 __ __ __ __ __ __ __ __ __ __ __             :    __ __ __ __ __ __ __ __ __ __ __
 CAPITAL ONE AUTO FINANCE, A                  :
 DIVISION OF CAPITAL ONE, N.A.,               :
                                              :
       Movant,                                :
                                              :
 v.                                           :      CONTESTED MATTER
                                              :
 FELICIA LAVERNE JAMES, Debtor;               :
 DARIEN JAMES, Codebtor; and                  :
 MELISSA J. DAVEY, Trustee,                   :
                                              :
       Respondents.                           :
                                              :

                                          ORDER
       This matter came on for hearing August 18, 2020, on the Motion for Relief from

Automatic Stay and Codebtor Stay ("Motion") filed by Capital One Auto Finance, a division of
Case 19-67248-lrc       Doc 41     Filed 08/24/20 Entered 08/24/20 16:56:14            Desc Main
                                   Document      Page 2 of 3



Capital One, N.A. ("Movant"). Movant claims a security interest in Debtor and Codebtor's

vehicle: 2014 DODGE TRUCK Durango Utility 4D Limited 2WD, VIN:

1C4RDHDGXEC508256 (the "Collateral"). Movant, by counsel, filed a Certificate of Service

and contends proper service of the Motion. Neither Debtor, Codebtor, nor Chapter 13 Trustee

opposed the Motion; accordingly, it is hereby

       ORDERED that the automatic stay imposed under 11 U.S.C. Section 362 and Codebtor

Stay of Section 1301 are modified to the extent necessary to allow Movant to recover and dispose

of the Collateral in a commercially reasonable manner, to pay the expenses of disposition and the

lawful claim of Movant, and to remit to Trustee any remaining sale proceeds. Movant may also

proceed with collection under nonbankruptcy law against the nonfiling Codebtor; alternatively, if

the disposition results in a deficiency, Movant may amend its claim filed in this case, subject to

objection. The Court ORDERS that Rule 4001(a)(3) does not apply.

                                     [END OF DOCUMENT]

PREPARED and PRESENTED BY:                            NO OPPOSITION TO:
The Law Office of
LEFKOFF, RUBIN, GLEASON & RUSSO,                      Chapter 13 Trustee
P.C.
Attorneys for Movant

                                                      By:_______/S/_________with express
By:       /S/                                         permission
  Philip L. Rubin                                        Mandy K, Campbell
  Ga. State Bar No. 618525                                Ga. State Bar No. 142676
                                                      Office of the Chapter 13 Trustee
5555 Glenridge Connector                              Suite 200
Suite 900                                             260 Peachtree Street, NW
Atlanta, Georgia 30342                                Atlanta, GA 30303
(404) 869-6900
prubin@lrglaw.com
Case 19-67248-lrc       Doc 41   Filed 08/24/20 Entered 08/24/20 16:56:14   Desc Main
                                 Document      Page 3 of 3



                                  DISTRIBUTION LIST


Philip L. Rubin, Esq.
Lefkoff, Rubin, Gleason & Russo, P.C.
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342

Felicia Laverne James
9759 Owen Parkway
Jonesboro, GA 30238

Darien James
9759 Owen Parkway
Jonesboro, GA 30238

Stacey L. Butler
The Bankruptcy Law Group, LLC
Suite A
155 Eagles Walk
Stockbridge, GA 30281

Melissa J. Davey
Chapter 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303
